Exhibit 10.1

 
TRUE RELIGION APPAREL, INC.


September 28, 2012


Jeffrey Lubell
c/o Jeffer Mangels Butler & Mitchell LLP
1900 Avenue of the Stars, 7th Floor
Los Angeles, California 90067


Re:           Amendment to Employment Agreement


Dear Mr. Lubell:


Reference is made to that certain Employment Agreement, dated January 4, 2006,
by and between Jeffrey Lubell (“you”) and True Religion Apparel, Inc. (the
“Company”), as amended on May 31, 2006 and September 12, 2008 (the “Agreement”).


The Company and you hereby agree to amend Section 1 of the Agreement to state
that either party may elect not to extend the term of the Agreement beyond the
current term of the Agreement, which expires on March 31, 2013 (the
“Expiration”), by notifying the other party of such election not less than 120
days prior to the end of the current term of the Agreement.  The intention of
this letter agreement is solely to extend by 60 days the date by which notice of
election not to extend must be given by either party under Section 1 of the
Agreement.


All other terms and conditions of the Agreement, including the expiration date
of the current term of the Agreement, shall remain in full force and
effect.  Therefore, following execution of this letter agreement, you shall
maintain your title and authority as Chairman, Chief Executive Officer and
Creative Director of the Company and you and the Company shall be expected to
continue fulfilling all of your and our respective duties and responsibilities
in accordance with the Agreement.  You acknowledge that the Company cannot
provide any assurances at this time as to whether it will extend the term of the
Agreement or elect not to so extend. You represent and warrant to the Company
that you have had an opportunity to review this letter agreement with
independent legal counsel, and have executed this letter agreement based upon
your own judgment and advice of your independent legal counsel (if sought).  You
and we hereby agree that execution of this letter agreement by the parties
hereto shall effectively amend the Agreement to change the date by which either
party hereto must give notice of an election not to extend the term of the
Agreement set forth in Section 1 of the Agreement from “six months” prior to the
Expiration, which would have been September 30, 2012, to “120 days” prior to the
Expiration, which will be November 30, 2012.


IN WITNESS WHEREOF, the undersigned have executed this letter agreement as of
the date first written above.
 

  True Religion Apparel, Inc.          
/s/ Jeffrey Lubbell
By:
/s/ Seth R. Johnson   Jeffrey Lubbell  Name:  Seth R. Johnson     Title:  Lead
Director          


 
 

 